ON MOTION
RANDALL R. RADER, Circuit Judge.

ORDER

Mary E. Wright responds to the court’s October 14, 2008 order and moves without opposition to reinstate her petition and requests appointment of counsel.
On October 14, 2008, the court directed Wright to file a Fed. Cir. R. 15(c) statement. Wright did not file a 15(c) statement. Nevertheless, because she notes in her letter that her petition does not involve a claim of discrimination and the underlying decision of the Merit Systems Protection Board from which Wright petitions does not involve a claim of discrimination, we waive the requirement of filing the 15(c) form. The court denies Wright’s request for appointment of counsel.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to reinstate is granted. The mandate is recalled, the court’s September 11, 2008, 327 Fed.Appx. 203, dismissal order is vacated, and the petition is reinstated.
(2) The requirement that Wright file a Fed. Cir. R. 15(c) statement is waived.
(3) The Department’s brief is due within 21 days from the date of filing of this order.
(4) Wright’s request for appointment of counsel is denied.